Case 2:10-cr-00018-JMS-CMM Document 320 Filed 08/20/21 Page 1 of 2 PageID #: 1205




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

    UNITED STATES OF AMERICA,                        )
                                                     )
                                  Plaintiff,         )
                                                     )
                         v.                          )      Cause No. 2:10-cr-00018-JMS-CMM
                                                     )
    CHRISTOPHER MORRISON (04),                       )
                                                     )
                                  Defendant.         )


                 ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Craig McKee’s Report and Recommendation dkt [317]

  recommending that Christopher Morrison's supervised release be revoked, pursuant to Title 18

  U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

  and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

  McKee’s Report and Recommendation dkt [317]. The Court finds that Mr. Morrison committed

  Violation Numbers 1 and 3 as alleged by the U.S. Probation Office in its Petition for Warrant or

  Summons for Offender under Supervision dkt [309]. The Court dismisses Violation Number 2 dkt

  [309]. The Court now orders that the defendant's supervised release is therefore REVOKED, and

  Mr. Morrison is sentenced to the custody of the Attorney General or his designee for a period of

  twenty-one (21) months with no supervised release to follow. The Court recommends placement

  at BOP Greenville, Illinois.




         Date: 8/20/2021
Case 2:10-cr-00018-JMS-CMM Document 320 Filed 08/20/21 Page 2 of 2 PageID #: 1206




  Distribution:

   All ECF-registered counsel of record via email generated by the court’s ECF system

   United States Probation Office, United States Marshal
